                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

JOHN TEDESCO,                        :

          Plaintiff                  :
                                           CIVIL ACTION NO. 3:17-0997
                                     :
          v
                                     :         (JUDGE MANNION)
CYNTHIA LINK, et al.,
                                     :
          Defendants

                                 ORDER

     For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

     1.   Defendants’ motion for summary judgment, (Doc. 62) is
          GRANTED.

     2.   Plaintiff’s motion for partial summary judgment (Doc. 27) and
          motion for summary judgment (Doc. 50) are DENIED.

     3.   The Clerk of Court is directed to enter judgment in favor of the
          Defendant on all claims and against the Plaintiff.

     4.   Plaintiff’s motion for reconsideration of this Court’s April 25, 2018
          Order deeming Plaintiff’s first motion for partial summary
          judgment withdraw for failure to file a supporting brief (Doc. 25) is
          DENIED

     5.   Plaintiff’s motions to strike Defendants’ affirmative defenses (Doc.
          26, 32) are DENIED.

     6.   Plaintiff’s motion for post deprivation hearing is (Doc. 34) is
          DISMISSED, without prejudice to filing for a post deprivation
          hearing in accordance with the memorandum of this date.
          7.           Plaintiff’s motion for protective order (Doc. 37), motion for leave
                       of court to send interrogatories (Doc. 55), motions to compel
                       discovery (Doc. 56, 71), motion to strike Defendants’ brief in
                       opposition to Plaintiff’s motion for summary judgment, (Doc. 60),
                       motion for court to sanction Defendant (Doc. 72), motion to admit
                       requests for admissions (Doc. 77), and motion to strike reply brief
                        (Doc. 84), are DENIED.

          8.           Defendants’ motion to strike Plaintiff’s motion for partial summary
                       judgment (Doc. 42), is DISMISSED as moot.

          9.           Plaintiffs’ motions for injunctive relief (Doc. 74, 87) are DENIED.

          10.          Plaintiff’s motions for appointment of counsel (Doc. 86, 89) are
                       DISMISSED as moot.

          11.          The Clerk of Court is directed to CLOSE this case.

          12.          Any appeal taken from this order will be deemed frivolous, without
                       probable cause, and not taken in good faith. See 28 U.S.C.
                       §1915(a)(3).



                                                  s/   Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
Dated:           March 28, 2019
17-0997-01-ORDER.wpd




                                                 2
